Case 1:20-cv-00216-MSM-PAS Document 339-2 Filed 08/07/20 Page 1 of 10 PageID #:
                                  16012
Case 1:20-cv-00216-MSM-PAS Document 339-2 Filed 08/07/20 Page 2 of 10 PageID #:
                                  16013
Case 1:20-cv-00216-MSM-PAS Document 339-2 Filed 08/07/20 Page 3 of 10 PageID #:
                                  16014
Case 1:20-cv-00216-MSM-PAS Document 339-2 Filed 08/07/20 Page 4 of 10 PageID #:
                                  16015
Case 1:20-cv-00216-MSM-PAS Document 339-2 Filed 08/07/20 Page 5 of 10 PageID #:
                                  16016
Case 1:20-cv-00216-MSM-PAS Document 339-2 Filed 08/07/20 Page 6 of 10 PageID #:
                                  16017
Case 1:20-cv-00216-MSM-PAS Document 339-2 Filed 08/07/20 Page 7 of 10 PageID #:
                                  16018
Case 1:20-cv-00216-MSM-PAS Document 339-2 Filed 08/07/20 Page 8 of 10 PageID #:
                                  16019
Case 1:20-cv-00216-MSM-PAS Document 339-2 Filed 08/07/20 Page 9 of 10 PageID #:
                                  16020
Case 1:20-cv-00216-MSM-PAS Document 339-2 Filed 08/07/20 Page 10 of 10 PageID #:
                                  16021
